 

aA

sae

 

‘Case 7:20-mj-02652 Document 1 Filed on 12/01/20 in TXSD Page 1 of 2

AQ 91 (Rev. 111) Criminal Complaint

UNITED STATES DISTRICT COURT
for the
Southern District of Texas

 

 

 

~ United States of America )
Vv. )
Esteban PADRON )  CaseNo. M-20-2682-™
{YOB:'1981) USA ) United States District Court
) Southern District of Texas
) FILED
)
‘Defendani(s) j DEC 01 2020
. nN . David J. Bradley, Clerk
CRIMINAL COMPLAINT id J. Bradley, ©
1, the complainant in this case, state that the following is true to the best of my knowledge ‘and belief.
On or about the date(s) of _ November 30, 2020 in the county of Hidalgo “inthe
___ Southern _ District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 846 Conspiracy to Possess with the Intent to Distribute approximately 582 grams

of Fentanyl a schedule | controlled substance

21 USC 841 Possess with the Intent to Distribute approximately 582 grams of Fentanyl a
schedule | controlled substance ;

This criminal complaint is based on these facts:
(See Attachment A)

@ Continued on the attached sheet.

Complaint authorized by: AUSA Laura Garcia ___dsi Tyler Klassen
: ‘Complainant's signature
Submitted. by reliable electronic means, sworn to

 

 

and attested to telephonically per Fed. R. Cr. Tyler Klassen, DEA Special Agent _
4,1, and probable cause found on: ° “Printed name and title -
Date: _/ 2/1) Zo-7'12Z4 M4.
. ZL Vo Sudge's signatire
City and state: McAllen, Texas Juan F. Alanis, U.S. Magistrate Judge

 

Printed name and title

 

 
 

Case 7:20-mj-02652 Document 1 Filed on 12/01/20 in TXSD Page 2 of 2.

ATTACHMENT A

1. On November 30, 2020, a Hidalgo County Sheriff's Deputy conducted a traffic stop in
Pharr, Texas on a Ford white Escape. The driver of the white Ford Escape was identified
as.Esteban PADRON (hereafter, PADRON). PADRON provided consent for the Hidalgo
County Sheriffs Deputy to search the white Ford Escape.

N

The Hidalgo County Sheriff Deputy then conducted a search of the Ford white. Escape.
Within the backseat area, a grocery bag-was found containing one.(1) brick of a powdery
substance wrapped with brown tape. The substance field tested positive for the
characteristics of fentany! with a total approximate weight of 582 grams.

 

co 3. PADRON was provided his Miranda Warnings and agreed to speak with Drug
Enforcement Administration Special Agents. PADRON stated he-received the package

i from another individual. PADRON stated he knew there were illegal narcotics within the
- package in his vehicle. He stated he was to transport-and deliver the package of narcotics
to another individual. He stated he was to be paid $1,000.

 

 

 

 

 
